905 F.2d 1538
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Theodore R. SAKER, Debtor.Theodore R. SAKER, Plaintiff-Appellant,v.TAX COMMISSIONER OF OHIO, Defendant-Appellee.
No. 90-3225.
United States Court of Appeals, Sixth Circuit.
June 21, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that plaintiff sought removal of his action from bankruptcy court to the district court.  The bankruptcy court treated plaintiff's motion as a motion to withdraw reference pursuant to Bankruptcy Rule 5011 and transmitted such motion to the district court for resolution.  The district court on February 9, 1990, denied the motion and returned the matter to the bankruptcy court for disposition.  Plaintiff appealed the district court's order.


3
This court lacks jurisdiction to review the district court's February 9, 1990, order.  It is not a final and appealable order in that it fails to end the litigation and leaves nothing to be done except execute the judgment nor does it qualify as an appealable order under the collateral order exception of Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   See Dalton v. United States, 733 F.2d 710, 714-15 (10th Cir.1984), cert. dismissed, 469 U.S. 1185 (1985).


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.